Ames, J.
The defendant’s written contract was a negotiable promissory note, requiring him to pay a certain sum of money at a definite time. The evidence which he sought to introduce was for the purpose of showing that this written contract was not the real contract" between the parties; that the note was merely a memorandum; and that certain certificates of stock described in the note as collateral security should operate as payment of the note at its maturity, if it were not previously paid. This evidence could not be received without doing violence to the ruli *131that oral evidence cannot be admitted to alter a written contract, or to annex to it a condition or defeasance not appearing in the contract itself. Adams v. Wilson, 12 Met. 138. St. Louis Ins. Co. v. Homer, 9 Met. 39. Allen v. Furbish, 4 Gray, 504. It is needless to multiply citations oh so familiar a rule of evidence.

Judgment on the verdict.